DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/291,798.  Responsive to the preliminary amendment filed 5/6/2021, claims 1-20 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/080734, filed on 11/8/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1, “the powertrain” should be changed to - -a powertrain- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 2, “the current location” should be changed to - -a current location- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 4, “the wheels” should be changed to - -wheels- - for claim consistency.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 9, “the speed” should be changed to - -a speed- - for claim consistency.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  lines 2-3, “the state of operation” should be changed to - -a state of operation- - for claim consistency.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  line 3, “the factory” should be changed to - -a factory- - for claim consistency.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 3, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 1, “the powertrain” should be changed to - -a powertrain- - for claim consistency.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 2, “the current location” should be changed to - -a current location- - for claim consistency.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 4, “the wheels” should be changed to - -wheels- - for claim consistency.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 9, “the speed” should be changed to - -a speed- - for claim consistency.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 3, “the state” should be changed to - -a state- - for claim consistency.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 4, “the factory” should be changed to - -a factory- - for claim consistency.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 3, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  line 2, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 2, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 2, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  line 3, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  line 3, “the journey time” should be changed to - -a journey time- - for claim consistency.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method for controlling a powertrain of a motor vehicle between a current location of said vehicle and an arrival point including applying a traction force to the wheels of the vehicle when the calculated actual optimal force is strictly greater than a predetermined threshold value or else not applying a force to the wheels of the vehicle when the calculated actual optimal force is greater than or equal to zero and less than or equal to the predetermined threshold value or else applying a braking force to the wheels of the vehicle when the calculated actual optimal force is strictly less than zero, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a computer for controlling a powertrain of a motor vehicle between a current location of said vehicle and an arrival point including the computer configured to command the powertrain in order to apply a traction force to the wheels of the vehicle when the calculated actual optimal force is strictly greater than a predetermined threshold value or else not apply any force to the wheels of the vehicle when the calculated actual optimal force is greater than or equal to zero and less than or equal to the predetermined threshold value and command the-5-SANSAtty Docket No.: EJ-8576-78 Appl. No.: To Be Assignedpowertrain in order to apply a braking force to the wheels of the vehicle when the calculated actual optimal force is strictly less than zero, in combination with the other elements required by independent claim 6.
STORM (US 2016/0311423 A1), being the closest prior art, discloses a vehicle powertrain control system that adjusts operating parameters to optimize resource management (see ABSTRACT; Figs. 1-5).  However, the reference fails to disclose the above mentioned limitations that deal with calculating a specific actual optimal force and controlling the vehicle in a different manner based on a comparison between the actual optimal force and various values. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
STORM (US 2016/0311423 A1) disclose a vehicle resource management system (see ABSTRACT).
KIKUCHI (US 2015/0046034 A1) discloses a vehicle control optimization system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655